PER CURIAM.
We reverse and remand the denial of Prater’s petition for writ of mandamus. Contrary to the trial court’s order, prisoners may petition to initiate rulemaking under the Administrative Procedure Act. See § 120.81(3), Fla. Stat. (2005) (explaining that prisoners may petition to initiate rule-making pursuant to section 120.54(7)). We do not, however, disturb the trial court’s sanctions order entered in a companion case. See Prater v. McDonough, No. 1D05-5027, 947 So.2d 538, 2006 WL 3751499 (Fla. 1st DCA Dec.22, 2006). Accordingly, all further action in this case shall proceed in accordance with that order by requiring Prater to either pay the filing fee or retain counsel.
REVERSED and REMANDED.
KAHN, HAWKES and THOMAS, JJ., concur.